Dear Director, Clark
¶ 0 Attorney General Loving has received your letter requesting an Attorney General Opinion addressing, in effect, the following question:
Must the budget of a multicounty library system establishedpursuant to Article X, Section 10A of the Oklahoma Constitutionbe approved by a county excise board?
¶ 1 Article X, Section 10(a) of the Oklahoma Constitution establishes a funding mechanism for public libraries and provides in pertinent part:
  To provide funds for the purpose of establishing and maintaining or aiding in establishing and maintaining public libraries and library services, a special annual recurring ad valorem tax levy of not less than one (1) mill nor more than four (4) mills on the dollar of the assessed valuation of all taxable property in the county shall be levied when such levy is approved by a majority vote of the qualified electors of the county voting on the question at an election called for that purpose by the Board of County Commissioners, either upon its own initiative or upon petition initiated by not less than ten percent (10%) of the qualified electors of the county based on the total number of votes cast at the last general election for the county office receiving the highest number of votes at such an election. This special levy shall be in addition to all other levies and when authorized shall be made each fiscal year thereafter until such authority shall be canceled by a majority vote of the qualified electors of the county voting on the question at an election called for that purpose by the Board of County Commissioners upon petition initiated by not less than twenty percent (20%) of the qualified electors of the county based on the total number of votes cast at the last general election for the county office receiving the highest number of votes at such an election.
* * *
  All expenditures of the proceeds of such levies shall be made in accordance with laws heretofore or hereafter enacted concerning such libraries and library services.
¶ 2 The Oklahoma Library Code, 65 O.S. 1-101 (1993) etseq., provides at 65 O.S. 4-105(d):
  Funds levied and collected pursuant to Article 10, Section 10-A of the Oklahoma Constitution shall be controlled and administered under the direction of the system board.
¶ 3 A multicounty library system is governed by a Board of Trustees created at 65 O.S. 4-103 (1993). The Board's powers are established at 65 O.S. 4-105 (1993). Subsection 65 O.S.4-105(9) grants the Board the power "to administer the expenditure of any funds which may become available for library purposes." Among the funds available for library purposes are those available from the ad valorem levy provided by 10A of Article X.
¶ 4 County excise boards are required to establish budget requirements as part of their duty to compute county fund appropriations and levies. 68 O.S. 3017 (1991). For county purposes, an appropriation is defined as the "estimate of needs" approved by the excise board. 68 O.S. 3001 (1991). See also62 O.S. 473 (1991). Section 68 O.S. 3002 of Title 68 contains a list of entities required to file statements of need with the county excise board and provides in pertinent part:
  Each board of county commissioners, the mayor and council of each city having the statutory mayor-council form of city government, the council of each city having the statutory council-manager form of city government (or the officers exercising like power in any city having a charter form of government), the board of trustees of each incorporated town, and the board of education of each school district, shall meet on the first Monday in August of each year, and they shall, respectively, make, in writing, a financial statement, showing the true fiscal condition of their respective political subdivisions as of the close of the previous fiscal year ended June 30th, and prior to September 1, shall make a written itemized statement of estimated needs and probable income from all sources including ad valorem tax for the current fiscal year.
¶ 5 An estimate of needs is in the nature of a request for funding as opposed to a budget, which is a final plan for the financial affairs of the entity. A library system is not required to submit an estimate of needs. The Library Code at 65 O.S.4-105 (b) requires each system to file its budget with the Board of County Commissioners, State Auditor and Inspector, Oklahoma Department of Libraries, State Equalization Board and cities and towns that participate in the system as well as with county excise boards. A library system needs to file a budget so that the excise board will be advised to levy the millage authorized by the voters. The entities which file estimates of need are requesting that the excise board provide funds sufficient to meet their needs for the year.
¶ 6 The specific language of Article X, Section 10A of the Constitution mandates that expenditure of proceeds of library levies shall be made in conformity with laws concerning libraries and library services. Section 10A is silent as to applicability of any other budgetary laws. Therefore, library budgeting is the responsibility of the Board of Trustees, and the county excise board does not have the authority to make any budget requirements as to Article X, Section 10A library funds. The excise board's sole duty as to library systems is to levy the mills voted by the electorate. 68 O.S. 3014 (1991).
¶ 7 It is, therefore, the official opinion of the AttorneyGeneral that a county excise board does not have the authority toapprove or reject the budget of a multicounty library systemestablished pursuant to Article X, 10A of the OklahomaConstitution.
SUSAN BRIMER LOVING ATTORNEY GENERAL OF OKLAHOMA
DOUGLAS F. PRICE ASSISTANT ATTORNEY GENERAL